As filed with the Securities and Exchange Commission on June 16, 2017 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENTUNDERTHE SECURITIES ACT OF 1933 Colony Starwood Homes (Exact name of registrant as specified in its charter) Maryland(State or other jurisdiction of incorporation) 80-6260391(IRS EmployerIdentification No.) 8665 East Hartford Drive Scottsdale, AZ (Address of principal executive offices) 85255 (Zip Code) Colony Starwood Homes Equity PlanColony Starwood Homes 2017 Employee Share Purchase Plan (Full title of plan) Ryan A. Berry Executive Vice President, General Counsel and Secretary Colony Starwood Homes 8665 East Hartford Drive
